Citation Nr: 0003838	
Decision Date: 02/14/00    Archive Date: 02/15/00

DOCKET NO.  94-00 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).

Entitlement to a temporary total rating under the provisions 
of 38 C.F.R. § 4.29 for a period of hospitalization from 
September 16, 1991, to October 21, 1991.


REPRESENTATION

Appellant represented by:	Disabled American Veterans 
(DAV)


ATTORNEY FOR THE BOARD

Richard T. Foss-Lacey, Associate Counsel



INTRODUCTION

The veteran had active service from November 1968 to December 
1970, including service in the Republic of Vietnam from April 
1969 to August 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) for appellate review following adverse rating 
determinations by the Los Angeles, California, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  The 
Board notes as well that this matter was previously before it 
in November 1995 and October 1996, at which time the case was 
remanded to the RO for further evidentiary development.  
There has not been a hearing held in connection with the 
appellant's current claims.

Inasmuch as the claim of entitlement to a temporary total 
rating for a period of hospitalization in the fall of 1991 is 
inextricably intertwined with the claim of entitlement to 
service connection for PTSD, the former issue shall be held 
in abeyance until completion of the present remand actions, 
below.


FINDINGS OF FACT

1.  The evidence of record reveals that the appellant has 
been diagnosed with post-traumatic stress disorder.  For 
instance, during VA hospitalization in the fall of 1991, a 
diagnosis of PTSD was made.

2.  The evidence of record also discloses the corroboration 
of an in-service stressor, namely, a mid-May 1969 mortar 
attack.

3.  Finally, it has been generally stated that the appellant 
has PTSD as the result of his military service, thereby 
making his claim plausible.



CONCLUSION OF LAW

The claim of entitlement to service connection for PTSD is 
well-grounded.  38 U.S.C.A. § 5107(a) (West 1991); Caluza v. 
Brown, 7 Vet. App. 498 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 
1996) (per curiam).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), VA has a duty to assist only those 
claimants who have established well-grounded, i.e., 
plausible, claims.  More recently, the United States Court of 
Appeals for Veterans Claims (Court or CAVC) issued a decision 
holding that VA cannot assist a claimant in developing a 
claim which is not well-grounded.  Morton v. West, 12 Vet. 
App. 477 (July 14, 1999), req. for en banc consideration by a 
judge denied, No. 96-1517 (U.S. Vet. App. July 28, 1999) (per 
curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to his claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that his claims are well-grounded; that is, that they are 
plausible.  

In order for a claim to be well-grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay, evidence of 
in-service occurrence or aggravation of a disease or injury; 
and (3) medical evidence of a nexus between an in-service 
injury or disease and the current disability.  Epps, 126 F.3d 
at 1468; Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 
78 F.3d 604 (Fed. Cir. 1996) (per curiam).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well-grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  
King v. Brown, 5 Vet.App. 19, 21 (1993).

The Board notes further that service connection for PTSD 
requires medical evidence demonstrating a clear diagnosis of 
the disorder, credible supporting evidence that the claimed, 
in-service stressor(s) actually occurred, and a link, 
established by medical evidence, between current 
symptomatology and the claimed, in-service stressor(s).  
38 C.F.R. § 3.304(f) (1999).

The appellant here, as reported above, has been diagnosed as 
having PTSD.  Again, a diagnosis of PTSD was made during his 
VA hospitalization from September 1991 to October 1991.  The 
Board observes as well that a VA clinical psychologist, in an 
October 1991 statement, pointed out that the appellant had 
attended a combat stress group for the past two months.  Such 
attendance was apparently "to work on his symptoms of [PTSD] 
. . . ."

The evidence of record, furthermore, demonstrates the 
corroboration of an in-service stressor that the appellant 
encountered during his service in Vietnam.

In a June 1996 statement, the appellant alleged two separate 
and distinct in-service stressors while he was in Vietnam.  
One such stressor, that of a mortar attack in mid-May 1969, 
has been adequately verified by the U.S. Armed Services 
Center for Research of Unit Records (USASCRUR).  Thus, it is 
known for a fact that the appellant experienced at least one 
claimed stressful event during his period of service in 
Vietnam.

Lastly, it has been found that the appellant has developed 
PTSD as the result of his active service in Vietnam.  For 
instance, a VA clinical psychologist, related above, 
commented generally in an October 1991 statement that the 
appellant suffered from post-traumatic stress disorder 
"resulting from his combat in Vietnam."  As an aside, the 
Board points out that such remark by the VA therapist took 
place before the corroboration of the appellant's in-service 
stressor.

ORDER

The claim of entitlement to service connection for PTSD is 
well-grounded.  To this extent only, the appeal is granted.


REMAND

Because the claim of entitlement to service connection for 
PTSD is well-grounded, VA has a duty to assist the appellant 
in developing facts pertinent to the claim.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.159 (1999); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, 
Part IV, directs the ROs to provide expeditious handling of 
all cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

As indicated above, this case was last before the Board in 
October 1996, at which time it was remanded to the RO for 
further development.  Development at that time was to consist 
of attempted verification of the appellant's alleged 
stressors by USASCRUR and, assuming corroboration, a VA 
psychiatric examination.

On remand of the appellant's case, USASCRUR was able to 
adequately verify one of the appellant's claimed in-service 
stressors, that is, an enemy mortar attack in mid-May 1969.

After a long delay, the reasons for which are not apparent, 
the appellant was then scheduled for VA examination, as 
required by the Board's remand instructions.  However, a VA 
examination never actually took place.  The appellant had a 
couple of appointments for a VA examination, but did not show 
at the set dates and times.

The record establishes that the appellant moved a couple of 
times during that period of time when the RO was trying to 
schedule him for VA psychiatric examination.  It is not 
entirely clear whether he, in fact, received the VA 
examination notices in a timely fashion; or at all.

Moreover, the evidentiary record reveals that the appellant 
has been quite ill.  Thus, it is not known whether he might 
not have been physically able to report for his scheduled VA 
examinations.

The Board observes that the appellant attended a VA general 
medical examination scheduled for February 1997.  So it is 
not the case that the appellant simply refuses to appear for 
VA examination.

VA has a duty to assist the veteran in the development of 
facts pertinent to a claim.  38 U.S.C.A. § 5107(a) 
(West 1991).  This duty to assist includes the duty to 
develop facts when the record before the Board is clearly 
inadequate.  EF v. Derwinski, 
1 Vet.App. 324 (1991); Littke v. Derwinski, 1 Vet.App. 90 
(1990).

Thus, pursuant to VA's duty to assist the appellant in the 
development of facts pertinent to his claim under 38 U.S.C.A. 
§ 5107(a) and 38 C.F.R. § 3.103(a) (1999), and due to the 
particular circumstances surrounding this case, the Board is 
of the opinion that the appellant's case should be remanded 
to the RO once more in order to schedule him for an 
appropriate VA psychiatric examination and to afford him one 
last opportunity to report for the examination(s) or to 
provide good cause why he cannot report.

The Board observes that the appellant's representative, in a 
November 1999 informal hearing presentation, requested that 
his case be again remanded to the RO for the scheduling of a 
VA examination.  The appellant's representative stated that 
he had missed the previously scheduled VA examinations "due 
to circumstances beyond his control."

To ensure that VA has fulfilled its statutory duty to assist 
the veteran in adequately developing those facts pertinent to 
his case and to ensure full compliance with due process 
requirements, this case is being remanded to the RO for the 
following action:

1.  The RO should take all necessary 
steps to determine the appellant's 
current whereabouts.  In order to 
accomplish as much, the RO, inter alia, 
may want to (first) contact his local DAV 
representative; the Long Beach, 
California, VA Medical Center (MC), where 
the appellant receives 
treatment/evaluation; and/or the Social 
Security Administration (SSA), as he 
receives Social Security benefits.  It is 
critical that a comprehensive effort be 
made to locate the appellant.

2.  Copies of the appellant's current VA 
treatment records from the Long Beach 
VAMC should be obtained and associated 
with his claims file.  The RO should 
request all treatment/evaluation and 
hospitalization records for the period 
from January 1993 to the present time.

3.  The RO should secure from the SSA the 
records pertinent to the veteran's 
favorable claim, as well as the medical 
records relied upon concerning that 
claim.  If the records pertaining to such 
claim and the medical evidence utilized 
in processing such claim are not 
available, that fact should be so entered 
in his claims file.

4.  The RO should afford the veteran the 
opportunity to submit or identify any 
other evidence pertinent to his PTSD 
service connection claim.  The RO should 
advise the appellant as to what sort(s) 
of evidence would be helpful in 
demonstrating entitlement to the benefits 
sought.  For instance, a statement from 
the appellant's VA clinical psychologist 
was forwarded to the RO in January 1992.  
He might presently consider furnishing 
another statement from his VA therapist.  
Any evidence identified by the veteran 
should be procured by the RO and 
associated with his claims folder. 

5.  The RO should prepare a clear, 
comprehensive report detailing the nature 
of the appellant's verified in-service 
stressor.  In so doing, the RO's 
attention is directed to his relevant 
June 1996 statement.  This "stressor 
report" is to be added to the claims 
folder.

6.  Then the RO should schedule the 
veteran for comprehensive VA psychiatric 
examination by a psychiatrist who has not 
previously seen or treated him, if at all 
possible, to determine the diagnoses of 
all psychiatric disorders that are 
present.  This examination should be 
scheduled at the facility feasibly close 
to the appellant's home residence.  
Additionally, the RO is to stress to the 
veteran the seriousness of the scheduled 
examination, the importance of a definite 
psychiatric diagnosis, and his obligation 
of reporting to the examination at the 
proper place and time.  The provisions of 
38 C.F.R. § 3.655 regarding the 
consequences of his failure, without good 
cause, to report for examination should 
be explained to him.

The appellant's claims file and a 
separate copy of this remand must be made 
available to, and thoroughly reviewed by, 
the psychiatric examiner prior to 
conduction and completion of the 
examination.  Prior to such examination, 
the RO specifically must furnish to the 
physician a copy of that "stressor 
report" which it has prepared pursuant 
to paragraph five (5), above.  At that 
same time, the RO must instruct the 
psychiatric examiner that only that event 
in question may be considered for the 
purpose of determining whether the 
appellant was exposed to a "stressor" 
while in service.  

The VA examination report should reflect 
a review of all pertinent material in the 
appellant's claims file.  The examination 
report should, too, include a complete 
rationale for all opinions expressed.  
All appropriate indicated studies, 
including psychological testing and PTSD 
sub-scales, are to be performed at this 
time.

If a diagnosis of PTSD is made, the 
examiner should specify (1) whether the 
alleged stressor found to be established 
by the record - that stressor 
corroborated by the U.S. Armed Services 
Center for Research of Unit Records - was 
sufficient to produce PTSD; (2) whether 
the remaining diagnostic criteria to 
support a diagnosis of PTSD have been 
satisfied; and (3) whether there is a 
link between the current symptomatology 
and the identified in-service stressor.

7.  Following completion of the 
foregoing, the RO should review the 
appellant's claims file to determine 
whether any further evidentiary 
development is necessary and to ensure 
that all of the foregoing requested 
development has been completed in full.  
In particular, the RO should review the 
psychiatric examination report to ensure 
that any diagnosis of PTSD was based on 
the verified history provided, as opposed 
to an unverified history given by the 
appellant.  If any development requested 
above is found to be incomplete, 
corrective action must be taken prior to 
returning the appellant's claims to the 
Board, if applicable.

8.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should re-
adjudicate the issues of entitlement to 
service connection for PTSD and 
entitlement to a temporary total rating.

If the benefits sought on appeal are not granted to the 
appellant's satisfaction, the RO should issue the appellant 
and his representative a Supplemental Statement of the Case.  
A reasonable period of time for a response should be 
afforded.  Thereafter, this case should be returned to the 
Board for final appellate review, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome.  No action is required of the veteran until he is 
notified by the RO.



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals





 


